Citation Nr: 1342030	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from March 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.                 

In February 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder.  During the hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  See 38 C.F.R. § 20.1304(c) (2013). 

In June 2012, the Veteran once again submitted additional evidence in support of his claim.  This evidence was not accompanied by a waiver of initial RO review.  See 38 C.F.R. § 20.1304.  However, in light of the Board's favorable disposition of his claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.


FINDINGS OF FACT

1.  The Veteran is service connected for nephropathy (60 percent disabling); diabetes mellitus type II (40 percent disabling); peripheral neuropathy of the right lower extremity with right foot Charcot deformity and degenerative joint disease of the ankle and foot (40 percent disabling); peripheral neuropathy of the left lower extremity with left foot Charcot deformity and degenerative joint disease of the ankle and foot (40 percent disabling); major depressive disorder (30 percent disabling); gastroparesis (30 percent disabling); hypertension (10 percent disabling); coronary artery disease with myocardial infarction (10 percent disabling); burns to the face (noncompensable); erectile dysfunction (noncompensable); bilateral diabetic retinopathy (noncompensable); and onychomycosis (noncompensable).  All of his service-connected disabilities, with the exception of burns to the face, are secondary to his service-connected diabetes mellitus.  In addition, the RO has granted 38 U.S.C.A. § 1114 (k) (1) special monthly compensation based on loss of use of creative organ.  

2.  The Veteran was in receipt of a total (100 percent) rating based upon individual unemployability due to service- connected disabilities (TDIU) from September 27, 2002 to July 31, 2007.  Effective since July 31, 2007, he has been in receipt of a total combined disability evaluation.  

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that his service-connected diabetes mellitus and peripheral neuropathy of the lower extremities with bilateral Charcot deformities and degenerative joint disease of the bilateral ankles and feet, result in the need of the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria are met for special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 1114(l), (s) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Because the Board is granting special monthly compensation based upon the need for aid and attendance, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.


II. Analysis

The Veteran is service connected for nephropathy (60 percent disabling); diabetes mellitus type II (40 percent disabling); peripheral neuropathy of the right lower extremity with right foot Charcot deformity and degenerative joint disease of the ankle and foot (40 percent disabling); peripheral neuropathy of the left lower extremity with left foot Charcot deformity and degenerative joint disease of the ankle and foot (40 percent disabling); major depressive disorder (30 percent disabling); gastroparesis (30 percent disabling); hypertension (10 percent disabling); coronary artery disease with myocardial infarction (10 percent disabling); burns to the face (noncompensable); erectile dysfunction (noncompensable); bilateral diabetic retinopathy (noncompensable); and onychomycosis (noncompensable).  All of his service-connected disabilities, with the exception of burns to the face, are secondary to his service-connected diabetes mellitus.  In addition, the RO has granted 38 U.S.C.A. § 1114 (k) (1) special monthly compensation based on loss of use of creative organ.  

The Veteran was in receipt of a TDIU disability rating from September 27, 2002 to July 31, 2007.  Effective since July 31, 2007, he has been in receipt of a total combined disability evaluation.  

In this case, the Veteran seeks special monthly compensation based on the need for regular aid and attendance of another person.  He maintains that due to his service-connected diabetes mellitus and peripheral neuropathy of the lower extremities with bilateral Charcot deformities and degenerative joint disease of the bilateral ankles and feet, he is unable to perform most activities of daily living.  In addition, due to the aforementioned service-connected disabilities, he is not allowed to put any weight on his legs and, as such, is unable to walk.  The Veteran notes that he uses a motorized scooter at all times and can no longer drive.  



There are two types of SMC available to a Veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l), (s), and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Here, though, there is no evidence of any service-connected anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or visual acuity of 5/200 to warrant these specific considerations.

But SMC also is possible when it is shown the Veteran needs aid and attendance, meaning he is so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  Thus, as it pertains to this present case, criteria for establishing such need include whether he is blind; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he is in need of regular aid and attendance of another person: (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).



It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

In the August 2010 rating action, the RO denied the Veteran's claim for SMC based on the need for regular aid and attendance or on account of being housebound.  At that time, they stated that they had not received a medical statement from the Veteran's physician indicating that he was in need of regular aid and attendance due to his service-connected disabilities.  In addition, the RO reported that in a VA Medical Center (VAMC) outpatient treatment record, dated in May 2010, it was noted that the Veteran had driven himself to the VAMC.  The RO also stated that in a May 2010 QTC (VA) examination report, the examiner indicated that although the Veteran had difficulty walking, he could do so with a cane.  In a July 2010 QTC (VA) examination report, the examiner noted that the Veteran used an electric scooter due to degenerative bone disease and complications of diabetes.  However, the examiner also reported that the Veteran was able to perform activities of daily living without assistance, although it took a little longer.  Thus, the RO concluded that the evidence of record showed that because the Veteran could ambulate without assistance and could perform the activities of daily living, he did not meet the criteria for SMC based on the need for regular aid and attendance or on account of being housebound.     

Since the RO issued its last supplemental statement of the case (SSOC) in November 2011, the Veteran has provided testimony at a videoconference hearing in February 2012.  In addition, he has submitted two VA Forms 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, dated in December 2011 and May 2012, that were completed by J.M.F., M.D., a VA physician.  In the forms, Dr. F. stated that due to the Veteran's diabetes mellitus and paralysis of sciatic nerves, the Veteran was confined to a motorized scooter at all times.  In addition, due to the Veteran's bilateral Charcot deformities and peripheral neuropathy of the lower extremities, he was unable to bear weight and had poor balance.  He was also unable to put on underclothes, pants, socks, and shoes, and was unable to perform foot care.  Dr. F. stated that the Veteran was frail and needed assistance in bathing and tending to other hygiene needs.  He was specifically unable to bathe the lower part of his body.  The Veteran was able to feed himself.  However, he was unable to prepare his own meals.  He required medication management.  In this regard, a nurse would set up his medications in a pill box and his wife ensured that he took the medications.  The Veteran was starting to experience accidents with bowel and bladder.  He frequently fell against the wall in the bathroom.  The Veteran was also experiencing increased loss of memory.  Dr. F. indicated that the Veteran was housebound and that he only left for medical appointments.  When he left for the appointments, his wife drove him.  He was unable to perform ambulatory needs without the assistance of a caregiver.  

In the February 2012 videoconference hearing, the Veteran testified that due to his service-connected diabetes mellitus and peripheral neuropathy of the lower extremities with bilateral Charcot deformities and degenerative joint disease of the bilateral ankles and feet, he was not allowed to put any weight on his legs and, as such, was unable to walk.  The Veteran noted that he used a motorized scooter at all times and that he could no longer drive.  According to the Veteran, the only 


time he left the house was when he had a medical appointment and during those times, his wife drove him to the appointment.  

In light of the above, the Board resolves reasonable doubt in the Veteran's favor by finding that the evidence supports the claim for SMC on the basis of need for aid and attendance.  During the pendency of the Veteran's appeal, although the evidence of record initially showed that the Veteran could ambulate without assistance and could perform the activities of daily living, the more recent evidence of record clearly reflects that due to the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the lower extremities with bilateral Charcot deformities and degenerative joint disease of the bilateral ankles and feet, the Veteran is unable to ambulate without assistance and cannot perform most of the activities of daily living.  Although he could drive at the time of the August 2010 rating action, at present, he clearly can no longer drive and is confined to a motorized scooter at all times.  The only time he leaves his house is when he has a medical appointment and his wife drives him to the appointment.  In addition, he is unable to put on underclothes, pants, socks, and shoes, and he needs assistance in bathing and tending to other hygiene needs.  He further has accidents with bowel and bladder.  The Board recognizes that the Veteran is able to feed himself.  However, he is unable to prepare his own meals.  He also requires medication management.  For the foregoing reasons, the Board concludes that the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the lower extremities with bilateral Charcot deformities and degenerative joint disease of the bilateral ankles and feet, cause him to be in need of regular aid and attendance.  Consequently, the criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met.  See 38 U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.350(b), 3.352(a).

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set 


forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38U.S.C.A. § 1114(s) based on being housebound.


ORDER

The claim for special monthly compensation based on the need for regular aid and attendance is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


